Title: From James Madison to Thomas Jefferson, 12 May 1791
From: Madison, James
To: Jefferson, Thomas


Dear Sir
N. York May 12. 1791.
Your favor of the 9th. was recd. last evening. To my thanks for the several inclosures I must add a request that the letter to Baynton which came in one of them may be handed to him by one of your servants. The directory will point out his habitation.
I had seen Payne’s pamphlet with the preface of the Philada. Editor. It immediately occurred that you were brought into the Frontispiece in the manner you explain. But I had not foreseen the particular use made of it by the British partizans. Mr. Adams can least of all complain. Under a mock defence of the Republican Constitutions of this Country, he attacked them with all the force he possessed, and this in a book with his name to it whilst he was the Representative of his Country at a foreign Court. Since he has been the 2d. Magistrate in the new Republic, his pen has constantly been at work in the same cause; and tho’ his name has not been prefixed to his antirepublican discourses, the author has been as well known as if that formality had been observed. Surely if it be innocent & decent in one servant of the public thus to write attacks agst its Government, it can not be very criminal or indecent in another to patronize a written defence of the principles on which that Govt. is founded. The sensibility of H. & B. to the indignity to the Brit: Court is truly ridiculous. If offence cd. be justly taken in that quarter, what would France have a right to say to Burke’s pamphlet and the Countenance given to it & its author, particularly by the King himself? What in fact might not the U. S. say, whose revolution & democratic Governments come in for a large share of the scurrility lavished on those of France.
I do not foresee any objection to the route you propose. I had conversed with Beckley on a trip to Boston &c and still have that in view; but the time in view for starting from this place, will leave room for the previous excursion. Health recreation & curiousity being my objects, I can never be out of my way.
Not a word of news here. My letters from Virginia say little more than those you had recd. Carrington says the returns have come in pretty thickly of late and warrant the estimate founded on the Counties named to me some time ago. As well as I recollect, these averaged upwards of 8000 souls, and were considered by him as under the general average. Yrs. Affecly.
Js. Madison Jr.
